                                       United States District Court
                                        Southern District of Ohio
                                   Eastern Division at Columbus, Ohio

United States of America

-vs-                                                              Case No. 2:19-mj-573

Hugh Brian Haney


                                       COURTROOM MINUTES
                                          Initial Appearance

U.S. Magistrate Judge Kimberly A. Jolson               Date: July 18, 2019 @ 10:30 a.m.
Deputy Clerk          Jessica Rector                   Counsel for Govt:       George Chaney
Court Reporter        CourtSmart                       Counsel for Deft(s):    Noah Litton
Interpreter                                            Pretrial/Probation:
Log In                10:39 a.m.                       Log Out                 10:48 a.m.


Defendant advised of rights, charges, and penalties.

Defendant requested & will be appointed counsel. The Federal Public Defender’s Office is appointed for the
proceedings in this Court. If the defendant does not retain counsel, more information will be needed to
determine if he qualifies for court appointed counsel.

Government seeks detention.

Preliminary Exam set for 7/30/19 @ 2:00 p.m.

Detention Hearing set for 7/22/19 @ 2:30 p.m.

Defendant remanded to USMS.
